DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/21/2022 has been considered by the examiner

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered. 
Claims 1-2, 5-8, 13-16, 18, and 22-27 are pending. 
Claims 1, 5, 8, and 16 have been amended.
Claims 3, 4, 9-12, 17, and 19-21 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 5-8, 13-14, 16, 18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1).

Regarding claims 1-2, 5-8, 13-14, 16, 18 and 25-27, Xu discloses multilayered core cementitious boards (composite gypsum board) (abstract) with a goal of providing high nail-pull resistance and low weight [0003].  Xu discloses the multilayer core comprising a first cementitious layer (concentrated layer) with a first density and thickness, and a second cementitious layer (core) with a second density and thickness [0004] which form an interlocking matrix (in bonding relation to the first core face) [0060].  Xu discloses each layer comprises gypsum formed from stucco [0024], water [0025], and optionally may or may not (as in claim 16 core) include strengthening additives including pregelatinized starch [0053].  Xu discloses the strengthening additives can include starch such that a facing core layer (concentrated layer) has a higher concentration of strength additive than a non-facing core layer (core) [0053].   Xu discloses the ratio of the first thickness to the second thickness as from 1:1 to 1:3 as a non-limiting example allowing for the second layer (core layer) thickness to be greater than the first layer (concentrated layer) thickness [0004].  Xu discloses composite board 
Xu does not expressly disclose an example with a board density of 33 pcf or less as in claim 1, board core layer dry densities of 30 pcf or less as in claim 6, a core having at least 80% of the bulk volume of the board and the concentrated layer comprising at least 2.5 or 6 times the enhancing additive used in the board core or a concentrated layer hardness at least 1.5 times greater than the core hardness or the specific ratio of nail pull resistance to board dry density of at least 2.18:1.  
However, Xu teaches board densities overlapping the instant claimed values for instance, 30-35 pcf (Table 3).  Xu teaches decreasing density of a core layer and increasing the thickness of a lower density core layer in relation to the higher density layer reduces weight [0041] and teaches the need for reduced board weight and high nail pull resistance [0002]. Xu teaches that flexural strength is important to a board 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a composite gypsum board using pregelatinized starch in a mid-range viscosity as the strength enhancing additives to provide a density of 30-35 pcf (about 33 pcf or less (as in claims 1 and 16) or about 30 pcf or less (as in claims 6, 8, and 18)), as taught by Xu and Sang since Xu teaches the desire for decreasing weight while retaining or increasing strength of nail pull and overlapping ranges are considered prima facie obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, since the pregelatinized starch content is recognized by Taboulot as a result effective variable that, when increased, provides increased flexural strength, and the thickness (and as such bulk volume) of a lower density layer is a result effective variable that, when increased provides a lower weight board, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the amount of pregelatinized starch as taught by Taboulot in the higher strength additive content (concentrated) layer and optimize it to for . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Pollock et al (US 2004/0092625 A1). 
Regarding claim 15, Xu in view of Taboulot and Sang discloses all the limitations of claim 8 as set forth above.
Xu in view of Taboulot and Sang does not disclose wherein the first layer (concentrated layer) is further formed from glass fiber. 
However, Pollock teaches the addition of glass fiber reinforcement to the wallboard core to increase flexural strength [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add glass fibers to the core of Xu including the first layer (concentrated layer) to further increase the flexural strength of the board of Xu in view of Taboulot and Sang.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Babinski (US 2011/0210164A1). 
Regarding claims 22-24, Xu in view of Taboulot and Sang discloses all the limitations of claims 1, 8, and 16 as set forth above.  
Xu in view of Taboulot and Sang does not expressly teach the use of uncooked starch.
However, Babinski teaches the use of un-gelatinized (uncooked) starch to provide an environmentally problem-free material with a lower viscosity during 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use uncooked starch as an additive to provide an environmentally problem free board with lower processing viscosity and a resilience in the board of Xu in view Taboulot and Sang. 

Response to Arguments
Applicant's amendments and arguments filed 1/21/2022 have been fully considered. After careful consideration, Applicant’s arguments are not found convincing.
Applicant argues on pages 8-10 that a skilled artisan would not combine Taboulot and Sang, because the combination would be contrary to the teachings of both references.  Applicant argues that because Sang teaches the use of pregelatinized starch of mid-range viscosity provides strength enhancements and more advantageous water requirements and Taboulot teaches increasing the amount of starch of any kind increases strength in the same measure that one would not combine the teachings.  Applicant further argues that additionally, the combination does not teach a ratio of nail pull to board density of at least 2.18:1 which as Applicant admits is merely implicitly supported by the specification by a force of 72 lbs. to a density of about 33 pcf and that because Xu does not explicitly teach two layer boards with this strength and density.  Applicant argues that Xu actually teaches away from using a multi-layer board to achieve such results and that, Xu teaches away from having the claimed ratio of nail pull resistance to density, because the two are in fact correlated.
In response to Applicant’s arguments, Xu does not teach away from the use of a dual core board and it is the combination of Xu Taboulot and Sang in concert that render obvious the claimed invention. Contrary to Applicant’s assertion that Sang and Taboulot are contrary teachings, the teachings of Sang and Taboulot in fact complement each other along with Xu to provide the very goal of low weight and high nail pull Xu is trying to achieve with using a double core with different core densities and thicknesses as set forth above.  Xu expressly states that “the nail-pull strength of a board can be increased using two or more core layers of cementitious compositions within the board” and therefore does not teach away from the use of a dual core board. Taboulot did not consider the effect of a difference in viscosity of the pregelatinized starch when considering the effects of starches. The fact that the mid-range viscosity pre-gelatinized starch provides higher strength allows for lower amount of starch and therefore, lower density board to be used to arrive at higher strength; and a higher density concentrated board may be thinner to provide the required higher nail pull.  The exact densities and nail pull are merely a matter of simple optimization of the amounts of starch additions and core thicknesses in a dual core board as taught by Xu and are easily recognized and achieved by a person of ordinary skill in the art before the filing date of the invention.  Therefore, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784